DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after allowance or after an Office action under Ex Parte Quayle, 25 USPQ 74, 453 O.G. 213 (Comm'r Pat. 1935). Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, prosecution in this application has been reopened pursuant to 37 CFR 1.114.  Applicant's submission filed on 3/10/2021 has been entered.

Information Disclosure Statement
The examiner notes the IDS filed on 3/10/2021 has been considered.
 
Terminal Disclaimer
The terminal disclaimer filed on 12/3/2020 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of US 10,417,615 has been reviewed and is accepted.  The terminal disclaimer has been recorded.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: 
The examiner finds Claims 17-29 and 40-42 allowable based on Applicant’s Remarks presented on 9/14/2020.  
Further the examiner notes the following:
The present invention is directed to: Systems and associated methods for recycling and performing other processes with consumer electronic devices are described herein.  In various embodiments, the present technology includes systems and methods for identifying and evaluating a used or pre-owned consumer electronic device, such as a mobile phone, laptop, etc. to facilitate purchasing the device. In some embodiments, the present technology includes a counter-top evaluation terminal that evaluates a device and facilitates purchase and recycling of the device. Various other aspects of the present technology are described herein.
The closest prior art as identified:
Graffia, II et al. (US 2015/0356637 A1) is directed to: A retail station for electronic device evaluation provides a connection interface that supports connection to an electronic device. Software evaluates or provides access to other software to evaluate the electronic device by querying it to collect information to determine its status and value for trade-in. Guidance is provided to aid a customer service representative in processing a trade-in transaction. Data is collected or access is granted to other software to collect data to support a trade-in transaction. Preferred methods of the invention use a station in the form of a tablet or countertop devices. The methods guide and facilitate a trade in in a retail environment, while checking data to ensure that the electronic device does not have an unclean status and providing assistance in assessing value 
Junger (US 2008/0071627 A1)  is directed to: The present invention relates to a computer-based system that provides a method for real time data storage and retrieval for the purpose of verifying and validating sales transactions and product return/warranty repair eligibility. An electronic product registration system is provided which stores information on purchased products and which enables a retail store or the like to verify compliance with return policies prior to accepting a product for return or replacement, thereby reducing improper or fraudulent product returns under warranty, while also providing related functionality to third parties such as law enforcement agencies and the like. 
Bellis, JR. et al. (US 2003/0018897 A1) is directed to: A system and method of verifying an identification of a customer using a self-checkout system of a retail establishment, the method including capturing an image of a customer's identification at the self-checkout system and displaying the customer's identification at a location remote from the self-checkout system to verify the identification of the customer. Capturing an image of a customer's identification may include, for example, obtaining an image of a customer's drivers license, retrieving stored information that would normally be found on a customer's drivers license such as a picture of the customer and personal information on the customer, and/or obtaining an image of the customer. This information may be displayed at an attendant station of the retail establishment so that an attendant can verify the customer's identity for purchasing age-restricted items such as tobacco products, alcoholic beverages, or certain solvents, or for other purposes.

: an evaluation terminal for performing a first portion of an electronic device purchase transaction, the evaluation terminal comprising: a user interface configured to receive user input associated with an electronic device; and a first processor in communication with the user interface, the first processor configured to: interact with the electronic device via a wired electrical connector and/or a wireless transceiver; facilitate determining a compensation value to pay the user for the electronic device, wherein the compensation value is at least partially based on the interaction with the electronic device; and associate the electronic device with a unique identifier; and a cashier terminal configured to receive the electronic device and perform a second portion of the electronic device purchase transaction, wherein the cashier terminal is separate from the evaluation terminal and operably connected to the evaluation terminal, the cashier terminal comprising: a display; and a second processor configured to: receive the unique identifier; based on the unique identifier, retrieve information about the electronic device and cause the display to display an image of the electronic device or a sample image of a sample electronic device similar to the electronic device; at least partially verify the electronic device based on the retrieved information; and when the electronic device has been at least partially verified, facilitate payment of the compensation value to the user in exchange for the electronic device.

Further the examiner notes following claim interpretations are noted:

Claim 29 – The examiner notes that the structure or equivalents, thereof, for means for imaging the electronic device are found in Applicant’s Specification [0042] (i.e., for example, a flatbed scanner or other imaging system (e.g., digital camera)).  

Therefore the examiner finds the claims allowable.  

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ASFAND M SHEIKH whose telephone number is (571)272-1466.  The examiner can normally be reached on M-F: 9a-5:30p (MDT).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Florian (Ryan) M Zeender can be reached on (571)272-6790.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ASFAND M SHEIKH/Primary Examiner, Art Unit 3627